Nehrbas, J.,
(after stating thefaets as above.) The record has not been carefully prepared. The orders of the supreme court should have appeared in full, as they are very material on this appeal. We must therefore consider them properly made in every respect, and as containing every requisite which the statute prescribes; otherwise the appellant would have printed them in extenso. This applies specially to the order making the judgment of the court of appeals the judgment of the supreme court. Section 194 of the Code requires that “the judgment or order of the court of appeals must be remitted to the court below, to be enforced according to law.” It must therefore be brought formally to the notice of the court below, and be made one of its judgments. It has no other known means of enforcing the judgment of the court of appeals; and until it makes an order to that effect, and the judgment of the court of appeals becomes incorporated in its own records, no proceedings can be brought to enforce the judgment of the appellate court. Merely filing the remittitur with the clerk, and his adjustment of the costs therein, is not enough. Seacord v. Morgan, 17 How. Pr. 394. This seems to me to be the correct practice, and has been uniformly followed.
In the case at bar the remittitur, as filed with the clerk of the supreme court, together with the order of Mr. Justice Lawrence, making the judgment of the court of appeals the judgment of the supreme court, and a transcript of the judgment as entered thereon by the clerk, (section 1236, Code,) are produced. These are all the steps necessary to be taken in order to enforce the judgment of the court of appeals. The objection that the transcript does not in terms refer to the judgment of the court of appeals is untenable, inasmuch as the remittitur is dated December 6, 1887, and the supreme court judgment was docketed on December 9, 1887, and refers to the parties litigant and their attorneys. In the absence of proof to the contrary, it is a fair presumption that the transcript shows the docket of the supreme court judgment on the remittitur and supreme court order.
But it is claimed that, the remittitur having been remanded to the court of appeals, the appeal in that court is still undetermined. This argument is fallacious; for, until the judgment or order of dismissal is vacated by that court, the supreme court judgment entered thereon remains in full force, and is binding. Newton v. Harris, 8 Barb. 306. The plaintiff has done all 'she was required to do under the law and the practice, and she is now in a position to enforce the judgment of the court of appeals. Inasmuch as the appellant therein has not paid the costs awarded as taxed, the defendant has become liable therefor on his undertaking. It follows that the trial court properly disposed of this litigation, and the judgment appealed from must be affirmed, with costs. Ordered accordingly.
McGowk, J., concurs. Pitshke, J., dissents.